EXAMINER’S COMMENT/Interview Summary
The Examiner contacted Applicant's representative, Ashley Pezzner, to discuss proposed amendments to the claims to place the case into condition for allowance. Specifically, the Examiner sought to cancel claim 22 as the content of claim 22 has been incorporated into independent claim 17 in the amendment dated 11/12/2021, and thus its presence as claim 22 creates a 112d/4th issue for claim 22.  
Claims 20-21 and 32-33 are directed to an embodiment of the invention (where the color change indicator is a pH indicator) which is different from/incompatible with the embodiment of independent claim 17 as presented in the amendment dated 11/12/2021 (directed to a color change indicator that is based on chromoionphores or fluoroionophores). The specification does not support a version of the invention where the color change indicator is both a chromoionphore or fluoroionophore compound and a pH indicator. These are disclosed as two different embodiments, and thus claims 20-21 and 32-33 should be canceled as they are directed to an embodiment of the invention that is inconsistent with the embodiment recited in claim 17. The Examiner offered to cancel claims 20-21 and 32-33 with an Examiner's amendment. 
Additionally, the dependency of claims 23 and claim 34 should be amended to depend from claim 17, instead of claim 22, since claim 22 is being canceled. 
Finally, claim 38 is new, but includes underlined text as if it were an amendment. Examiner confirmed with Applicant that this was accidental.
Applicant’s representative, Ashley Pezzner, authorized the proposed Examiner’s Amendments during an interview held on 1/12/2022. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claims 20-22, 23-, 24 and 32-34 was given in an interview with Ashley Pezzner on 1/12/2022. The Examiner notes that the Examiner’s amendments to claims 37 and 38 are to address minor typographical mistakes. 

Claims 20-22 and 32-33 are canceled.

Claim 23, line 1 is amended as follows:  “The microneedle array for use according to claim [[22]] 17,”

Claim 34, line 1 is amended as follows:  “The microneedle array for use according to claim [[22]] 17,”

Claim 37, line 3 is amended as follows: “one color change indicator which is a [[is]] biosensing ink, the microneedles”

Claim 38, last line is amended as follows: “phthalazines.” 


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 11/12/2022 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 17, 37 and 38, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the color change indicator is a compound selected from chromoionophores or fluoroionophores, the compound being composed of at least one ionophore covalently bound to at least one molecule, which is selected from chromophores and fluorophores, as recited in claim 17; the microneedles comprise at least one color change indicator which is a biosensing ink, the microneedles comprising at least one active ingredient and the microneedles comprising at least one polymer made of biodegradable polymers, biocompatible polymers or water- soluble polymers, a color change or color shift indicating a sufficient penetration depth into the stratum corneum, wherein the color change indicator is an integral part of the microneedles, the at least one color change indicator being introduced or incorporated into the microneedles, as recited in claim 37; or the feature of the at least one color change indicator being introduced or incorporated into the microneedles and wherein the color change indicator is configured to detect peroxidases, which do not 
The closest relevant art is: U.S. Publication No. 2014/0257188 to Kendall et al. which discloses a microneedle array (Fig. 1A-1H) for use with intradermal delivery (Fig. 1C), comprising a plurality of microneedles (coated protrusions 110; paragraphs 129, 137-138) on a carrier (base 120), wherein the microneedles comprise at least one color change indicator (indicator material; color change, paragraph 144), the microneedles comprising at least one active ingredient (stimuli or material; paragraph 1) and the microneedles comprising at least one polymer made of biodegradable polymers, biocompatible polymers or water-soluble polymers (paragraph 178), a color change or color shift indicating a sufficient penetration depth into the stratum corneum (paragraphs 129, 142, 788), wherein the color change indicator (indicator material) is an integral part of the microneedles (as a coating on the projections, paragraphs 129, 137-138), the at least one color change indicator being introduced or incorporated into the microneedles (the projections and coating together form the microneedles), but Kendall et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/AMBER R STILES/Primary Examiner, Art Unit 3783